DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 6, 10, 14-21 and 23-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forrest et al. (US 2010/0084011).

Regarding claim 1, Forrest discloses an organic photovoltaic device (abstract), comprising:
	at least one first subcell comprising a first donor-acceptor heterojunction ([90] and 6th Example in Table 1), wherein the first donor-acceptor heterojunction comprises th Example of Table 1 and [90] and [94]);
	at least one second subcell comprising a second donor-acceptor heterojunction ([90] and 6th Example in Table 1), wherein the second donor-acceptor heterojunction comprises at least one second small molecular weight material (see SubPc/C70 second subcell heterojunction in 6th Example of Table 1 and [90] and [93]);
	wherein the at least one first small molecular weight material comprises a squaraine (see squaraine/C60 first subcell heterojunction in 6th Example of Table 1, [61]-[62], [67], [90], [94] and [113]).

The at least one first and second small molecular weight materials of Forrest are squaraine, C60, subPc and C70 as shown in the 6th Example in Table 1 and do not comprise a polymer material (see donor and acceptor materials in [90] and [113] and Table 1).
	
Forrest additionally discloses that any of the organic layers including the first and second small molecular weight material layers can be deposited by vacuum thermal evaporation, organic vapor-jet printing, organic vapor phase deposition or a solution processing approach, such as by doctor-blading, spin coating, or inkjet printing ([78] and claims 17 and 18) which reads on the claimed “at least one solution processed first small molecular weight material” and “at least one vacuum evaporated second small molecular weight material”. However, it is noted that the limitations "solution processed” and “vacuum evaporated” are product by process limitations and "Even though product-by process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985). The Forrest reference discloses the required methods of making the layers; however, an equivalent structure which was made by a different method would also read on the above limitations of claim 1 since the structure of the resulting layers are used for determination of patentability.

Regarding claim 2, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the device comprises more than two subcells (see three or more subcells in [82] and Table 2).

	Regarding claim 6, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the device comprises a two-terminal series architecture (Figures 10, 12D, [29] and [124]-[125]).

Regarding claim 10, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the power conversion efficiency (PCE) of the device is improved compared to the first subcell and/or the second subcell (Figures 11B and 19, [29], [131], [147] and Tables 4-7). 

Regarding claims 14 and 15, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one first subcell further comprises a vacuum evaporated material (first subcell can include a SQ/C60 heterojunction as shown in Table 1. As discussed in [78], [121], [139] and claim 17, any 
Note: The limitation “vacuum evaporated” is a product by process limitation and "Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself." In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985). The Forrest reference discloses the required methods of making the layers; however, an equivalent structure which was made by a different method would also read on the above limitations of claims 14 and 15 since the structure of the resulting layers are used for determination of patentability.


Regarding claim 16, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one second subcell further comprises a solution processed material (second subcell can include a SubPc/C70 heterojunction as shown in Table 1. As discussed in [78] and claim 18, any of the organic layers including the SubPc layer in the first subcell can be deposited by solution processing). 
Note: The limitation "solution processed” is a product by process limitation and "Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself." In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985). The Forrest reference discloses the required methods of making 

Regarding claims 17-19, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one second small molecular weight material comprises at least one acceptor material (See C70 in [65], [86] and Table 1, 6th example which has C70 as acceptor material in second subcell), the at least one acceptor material is chosen from fullerene, 3,4,9,10-perylenetetracarboxylicbis-benzimidazole (PTCBI), phenyl-C6i-butyric-acid-methyl ester ([60]PCBM), phenyl-C7i-butyric-acid-methyl ester ([70]PCBM), thienyl-C6i-butyric-acid-methyl ester ([60]ThCBM), and hexadecafluorophthalocyanine (Fi6CuPc), wherein the at least one acceptor material comprises C70 ([65], [86] and Table 1, 6th example which has C70 as acceptor material in second subcell).

Regarding claim 20, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one second small molecular weight material comprises a small molecule:fullerene layer (See SubPc:C70 heterojunction in 6th Example in Table 1, [90] and  [93]).

Regarding claim 21, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one second small molecular th Example in Table 1, [90] and  [93]).

Regarding claims 23-24, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one first subcell and/or the at least one second subcell further comprises an electron blocking layer (See blocking layers BCP and PTCBI in subcells in 6th Example in Table 1 and [87]), wherein the electron blocking layer comprises at least one of BCP, BPhen, PTCBI, TPBi, Ru(acac)s, and Alq2OPH (See blocking layers BCP and PTCBI in subcells in 6th Example in Table 1 and [87] and [113] for alternative materials).

Regarding claim 25, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one first subcell and/or the at least one second subcell further comprises a buffer layer ([112], [116] and Table 1).

Regarding claim 26, Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses a charge recombination or a charge transfer layer between the at least one first subcell and the at least one second subcell (Table 1 and [112], [114] and [117]).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 27-29, 31 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al. (US 2010/0084011).

Regarding claim 27, Forrest discloses a method of preparing an organic photovoltaic device (abstract) comprising at least one first subcell comprising a first donor-acceptor heterojunction ([90] and 6th Example in Table 1), wherein the first donor-acceptor heterojunction comprises at least one first small molecular weight material (see squaraine/C60 first subcell heterojunction in 6th Example of Table 1 and [90] and [94]);
	at least one second subcell comprising a second donor-acceptor heterojunction ([90] and 6th Example in Table 1), wherein the second donor-acceptor heterojunction comprises at least one second small molecular weight material (see SubPc/C70 second subcell heterojunction in 6th Example of Table 1 and [90] and [93]);
	wherein the at least one first small molecular weight material comprises a squaraine (see squaraine/C60 first subcell heterojunction in 6th Example of Table 1, [61]-[62], [67], [90], [94] and [113]).

The at least one first and second small molecular weight materials of Forrest are squaraine, C60, subPc and C70 as shown in the 6th Example in Table 1 and do not comprise a polymer material (see donor and acceptor materials in [90] and [113] and Table 1).
	


Forrest further discloses that any of the organic layers including the first and second small molecular weight material layers can be deposited by vacuum thermal evaporation, organic vapor-jet printing, organic vapor phase deposition or a solution processing approach, such as by doctor-blading, spin coating, or inkjet printing ([78] and claims 17 and 18), but Forrest does not explicitly disclose depositing the at least one first small molecular weight material by solution processing in combination with the step of depositing the at least one second small molecular weight material by vacuum evaporation. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to deposit the at least one first small molecular weight material of Forrest by solution processing since Forrest teaches that any of the organic layers including the first small molecular weight material layer can be deposited by a solution processing approach, such as by doctor-blading, spin coating, or inkjet printing ([78] and claims 18) and it would merely be a selection from a limited list of suitable deposition methods and one having ordinary skill in the art would have a reasonable expectation of success when doing so. Selection from a limited list of suitable deposition methods would only require routine skill in the art. 



Regarding claim 29, modified Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the vacuum evaporation is vacuum thermal evaporation or organic vapor phase deposition ([78], [121], [139] and claim 17).

Regarding claim 31, modified Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one first subcell further comprises at least one acceptor material (See C60 acceptor in 1st subcell in Table 1), the method further comprising depositing the at least one acceptor material by vacuum evaporation (As discussed in [78], [121], [139] and claim 17, any of the organic layers including the C60 acceptor layer in the first subcell can be deposited by vacuum thermal evaporation).

Regarding claim 32, modified Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that the at least one second small molecular weight material comprises a small molecule:fullerene layer (See SubPc:C70 heterojunction in 6th Example in Table 1, [90] and  [93]).

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al. (US 2010/0084011), as applied to claim 1 above, in view of Yuan et al. (“Intermediate layers in tandem organic solar cells”).

Regarding claim 7, Forrest discloses all of the claim limitations as set forth above. Forrest does not disclose that the device comprises a three-terminal parallel architecture.
Yuan discloses a tandem organic solar cell comprising a three-terminal parallel architecture (See Figure 19 and Section 2.3, third paragraph which discusses Sista’s tandem solar cell with three terminal parallel architecture). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the device of Forrest in a three-terminal parallel architecture, as taught by Yuan, because the three-terminal parallel architecture is a known alternative to a two-terminal series architecture in an organic photovoltaic device and results in a high performance cell (Yuan, Section 2.3, third paragraph).  

Regarding claim 8, Forrest discloses all of the claim limitations as set forth above. Forrest does not disclose that the device comprises a four-terminal architecture.
Yuan discloses a tandem organic solar cell comprising a four-terminal architecture (See Figure 18 and Section 2.3, second paragraph which discusses Hadipour’s tandem solar cell with four terminal architecture). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the device of Forrest in a four-terminal architecture, as taught .  

Claims 13 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al. (US 2010/0084011), as applied to claims 1 and 27 above, in view of Wei et al. (“Squaraine donors for high efficiency small molecule solar cells”).
Regarding claims 13 and 30, Forrest/modified Forrest discloses all of the claim limitations as set forth above. Forrest additionally discloses that non-limiting embodiments of the squaraine compound that may be used are those chosen from 2,4-Bis [4-(N,N-dipropylamino)-2,6-dihydroxyphenyl; 2,4-Bis[ 4-(N,N-diisobutylamino)-2,6-dihydroxyphenyl; and salts thereof (claim 8 and [62]), but Forrest does not explicitly disclose that the squaraine comprises 2,4-bis[4-(N,N-diphenylamino)-2,6-dihydroxyphenyl] squaraine (DPSQ).

	Wei discloses an organic photovoltaic device in Figure 1a comprising a solution processed squaraine donor material (Figure 1a and abstract) forming a heterojunction with a C60 acceptor material (Figure 1a) and discloses that the donor squaraine material 2,4-bis[4-(N,N-diphenylamino)-2,6-dihydroxyphenyl] squaraine (DPSQ) is a derivative of the parent squaraine structure 2,4-Bis[ 4-(N,N-diisobutylamino)-2,6-dihydroxyphenyl] squaraine (abstract and Introduction) and has an increased voltage 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to use 2,4-bis[4-(N,N-diphenylamino)-2,6-dihydroxyphenyl] squaraine (DPSQ) as the squaraine compound in the first subcell of Forrest, as taught by Wei, because the donor squaraine material 2,4-bis[4-(N,N-diphenylamino)-2,6-dihydroxyphenyl] squaraine (DPSQ) is a derivative of the parent squaraine structure 2,4-Bis[ 4-(N,N-diisobutylamino)-2,6-dihydroxyphenyl] squaraine (Wei, abstract and Introduction) and has an increased voltage and decreased series resistance compared to the parent squaraine material (Wei, abstract, results section and Figure 3).

Response to Arguments
Applicant's arguments filed 11/09/2020 have been fully considered but they are not persuasive.

Applicant argues that Forrest does not anticipate claim 1 and argues that depositing materials by solution processing and vacuum evaporation, however, yields different results. Applicant argues that layers deposed through the different methods of solution processing and vacuum evaporation do not yield equivalent structures nor do they “result in substantially the same structure.” Indeed, one of ordinary skill in the art would recognize that even seemingly “minor” differences between two organic layers may result in large differences in the performance of the photovoltaic cell.

In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985). If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113. The Forrest reference discloses the required methods of making the layers; however, an equivalent structure which was made by a different method would also read on the above limitations of claim 1 since the structure of the resulting layers are used for determination of patentability.
	Examiner has considered the full scope of the claim. Forrest does not distinguish the method techniques from each other as producing layers with different structures and based on the disclosure of Forrest, one having ordinary skill in the art would expect a device having layers deposited by any of the deposition methods disclosed in Forrest to result in substantially the same structure. One having ordinary skill in the art would have a reasonable expectation that the resulting structure in Forrest is substantially the same In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
	
As discussed in MPEP 2113: Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 made, the burden shifts to the applicant to show an unobvious difference. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
	In this case, applicant has not met the burden by providing evidence establishing an unobvious difference between the claimed product and the prior art product. General statements directed to different processing methods in the specification are not evidence that a structural unobvious difference exists between the claimed product and the prior art product of Forrest. As a result, applicant’s arguments have not been found to be persuasive and the anticipation rejection over the Forrest reference has been maintained.



	Examiner respectfully disagrees. With respect to the limitations “depositing the at least one first small molecular weight material by solution processing; and depositing the at least one second small molecular weight material by vacuum evaporation”, Forrest discloses that the method comprises depositing the at least one second small molecular weight material by vacuum evaporation ([78], [121], [139] and claim 17). Forrest further discloses that any of the organic layers including the first and second small molecular weight material layers can be deposited by vacuum thermal evaporation, organic vapor-jet printing, organic vapor phase deposition or a solution processing approach, such as by doctor-blading, spin coating, or inkjet printing ([78] and claims 17 and 18).  Forrest does not explicitly disclose depositing the at least one first small molecular weight material by solution processing in combination with the step of depositing the at least one second small molecular weight material by vacuum evaporation. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to deposit the at least one first small molecular weight 
As discussed in MPEP 2141.03: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). One having ordinary skill in the art, based on the teachings of Forrest (claims 17 and 18 and [78]), would have understood that different layers of different materials may be deposited with different techniques.
Applicant has not demonstrated any criticality to the claimed method steps that would demonstrate that selecting the claimed deposition techniques from the list of deposition techniques disclosed in Forrest would not have been obvious to one having 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, only the teachings of Forrest are used in the rejection. Forrest discloses that the method comprises depositing the at least one second small molecular weight material by vacuum evaporation ([78], [121], [139] and claim 17). Forrest further discloses that any of the organic layers including the first and second small molecular weight material layers can be deposited by vacuum thermal evaporation, organic vapor-jet printing, organic vapor phase deposition or a solution processing approach, such as by doctor-blading, spin coating, or inkjet printing ([78] and claims 17 and 18). Examiner has not used knowledge gleaned from applicant’s disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726